DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4/19/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kozaki 2003/0021095.
Regarding claim 1, Kozaki discloses a module device (Fig 2) comprising: a substrate (12 including 11); an upper-side case (8) that has a first wall (8a) and covers at least a part of a first surface (top surface 11) of the substrate (Figs 4-9); a lower-side case (10) that has a second wall (top side of 10 including 10a) that (Fig 4), the lower-side case covering at least a part of a second surface (bottom surface 12) on a side opposite to the first surface of the substrate (Figs 4-9); and an auxiliary member (16 and/or including 19) that assists an electrical connection between the second wall and the substrate (via portion 11, Fig 9), wherein the upper-side case is fitted to the lower-side case across the substrate to house at least a part of the substrate (as depicted Figs 4-9). 
Regarding claim 2, Kozaki discloses the module device according to claim 1, wherein the auxiliary member includes: a conductive first member disposed in contact with the first surface of the substrate (19 on left Fig 9); and a conductive second member disposed in contact with the second wall (19 on right). 
Regarding claim 8, Kozaki discloses the module device according to claim 1, wherein the substrate includes: a receiver that receives an electric signal from an outside; and a transmitter that transmits an electric signal to the outside, the receiver and the transmitter include the auxiliary member, and the auxiliary member is partially disposed as a common integrated member on the receiver and the transmitter (Abstract, Fig 9). 


Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3, the module device according to claim 2, wherein the first member and the second member have an L-shaped integrated shape, and the first member is electrically connected to a ground wiring of the first surface of the substrate. The specific teaching of claim 3, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. 
Claim 4, the module device according to claim 1, wherein the first wall is partially parallel to the second wall, and the auxiliary member includes a conductive third member that couples the first wall to the second wall. The specific teaching of claim 4, in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claim 5 depends, either directly or indirectly, from claim 4 and are therefore allowable for at least the same reasons.
Claim 6, the module device according to claim 1, wherein the auxiliary member includes: a conductive fourth member disposed in contact with the first conductive fifth member disposed in contact with each of the second surface of the substrate and the second wall; and a conductive sixth member that connects the fourth member to the fifth member. Claim 7 depends, either directly or indirectly, from claim 6 and are therefore allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fukai 5,668,701 Figs 3-6c.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                June 2, 2021